DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021, 08/18/2021, 06/15/2021, 03/01/2021, 01/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-12) in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that “Independent or distinct” (see page 9).  This is not found persuasive because
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream” which it’s not recited in subcombination II such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values”.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream” which it’s not recited in subcombination III such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle”.  See MPEP § 806.05(d).
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream” which it’s not recited in subcombination IV such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream”.  See MPEP § 806.05(d).
Inventions I and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream” which it’s not recited in subcombination V such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication”.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values” which it’s not recited in subcombination III such as “a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle”.  See MPEP § 806.05(d).
Inventions II and I are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values” which it’s not recited in subcombination I such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream”.  See MPEP § 806.05(d).
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values” which it’s not recited in subcombination IV such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream”.  See MPEP § 806.05(d).
Inventions II and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values” which it’s not recited in subcombination V such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication”.  See MPEP § 806.05(d).
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle” which it’s not recited in subcombination IV such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream”.  See MPEP § 806.05(d).
Inventions III and I are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle” which it’s not recited in subcombination I such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream”.  See MPEP § 806.05(d).
Inventions III and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle” which it’s not recited in subcombination II such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values”.  See MPEP § 806.05(d).
Inventions III and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle” which it’s not recited in subcombination V such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication”.  See MPEP § 806.05(d).
Inventions IV and I are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream” which it’s not recited in subcombination I such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream”.  See MPEP § 806.05(d).
Inventions IV and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream” which it’s not recited in subcombination II such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values”.  See MPEP § 806.05(d).
Inventions IV and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream” which it’s not recited in subcombination III such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle”.  See MPEP § 806.05(d).
Inventions IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream” which it’s not recited in subcombination V such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication”.  See MPEP § 806.05(d).
Inventions V and I are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication” which it’s not recited in subcombination I such as “a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream”.  See MPEP § 806.05(d).
Inventions V and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication” which it’s not recited in subcombination II such as “loading a different counter value to the active electrical element of each first LED pixel based on a location of each first LED pixel in the first LED string; 30andP2927US7126 synchronizing operating states of each first LED pixel based on the different counter values”.  See MPEP § 806.05(d).
Inventions V and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication” which it’s not recited in subcombination III such as “provide a pulse width modulation (PWM) signal to the at least one LED chip, wherein the PWM signal comprises a PWM period and a PWM duty cycle”.  See MPEP § 806.05(d).
Inventions V and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as “the failure mitigation mode comprising: sending a communication to the at least one LED string, wherein the active electrical element of the one or more operable LED pixels sends 30a return communication to the controller and the at least one inoperable LED pixel does not respond to the communication” which it’s not recited in subcombination IV such as “receive data from a data stream in a communication direction; and P2927US7128 respond to a command in the data stream by reversing the communication direction of the data stream”.  See MPEP § 806.05(d).
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an overflow register” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (Fig. 7, 750) comprising: 
at least one LED chip (Fig. 7, 781); and 
an active electrical element (Fig. 7, 760 & Paragraph [0136-137]) electrically connected to the at least one LED chip (Fig. 7, 781), 
Peting does not specify the active electrical element configured to receive serial communication from a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream.
Peting discloses the active electrical element (Fig. 2a, 239 & Paragraph [0055]) configured to receive serial communication (Fig. 2a, 231, 221 and 229 & Paragraph [0056]) from a data stream (Paragraph [0171-173]) and determine a synchronization signal (Fig. 2b, 291 & Paragraph [0058]) that is correlated to recurring patterns of data within the data stream (Paragraph [0171-173]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element configured to receive serial communication from a data stream and determine a synchronization signal that is correlated to recurring patterns of data within the data stream for purpose of reducing the nominal current can save significant amounts of energy as disclosed by Peting (Paragraph [0126]).
Claims 2-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] as applied to claim 1 above, and further in view of Kuwabara et al [US 2009/0201274 A1].
In regards to claim 2. Peting discloses the LED package of claim 1, 
Peting does not specify wherein the active electrical element comprises a counter that is configured to count the synchronization signal.
Kuwabara discloses a counter (Fig. 1, 1) that is configured to count (Paragraph [0115-116 & 0145-146]) the synchronization signal (Fig. 1, Vsync and Hsync).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprises a counter that is configured to count the synchronization signal for purpose of achieves reduction in power consumption in the liquid crystal display apparatus as disclosed by Kuwabara (Abstract).
In regards to claim 3. Peting in view of Kuwabara discloses the LED package of claim 2, wherein the counter (Peting: Fig. 7, 730) is configured to count down from a counter start value (Peting: Paragraph [0164-165]) that corresponds to a location of the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16).
In regards to claim 4. Peting in view of Kuwabara discloses the LED package of claim 2, wherein the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16) is configured to initiate an event signal (Peting: Paragraph [0149 & 0172-173] “Each data bit in the data frame can be assigned a number starting from zero to N-1 wherein N is the number of bits in a data frame. Then, each LED unit 750 can be instructed to only unshunt every X bits where X is a number selected by the LED line driver”) when the counter (Kuwabara: Fig. 5, 33 and 32) reaches a first predetermined value (Kuwabara: Fig. 6a-b, end of T91 to T96 & Paragraph [0010-17]).
In regards to claim 5. Peting in view of Kuwabara discloses the LED package of claim 4, wherein the first predetermined value (Kuwabara: Fig. 6a-b, end of T91 to T96 & Paragraph [0010-17]) is determined based on a location of the active electrical element (Peting: Paragraph [0181 & 0218-0219 & 256]) and the event signal (Peting: Paragraph [0149 & 0172-173] “Each data bit in the data frame can be assigned a number starting from zero to N-1 wherein N is the number of bits in a data frame. Then, each LED unit 750 can be instructed to only unshunt every X bits where X is a number selected by the LED line driver”) that is initiated in the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16) is synchronized (Kuwabara: Fig. 2a-b, 291 & Paragraph [0171-172 & 0058]) with other active elements (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16)  that are arranged to receive the data stream (Peting: Fig. 2b, 291-295 & Paragraph [0171-173]).

In regards to claim 6. Peting in view of Kuwabara discloses the LED package of claim 4, wherein the event signal (Peting: Paragraph [0172-173]) comprises one or more of turning on the at least one LED chip (Peting: Fig. 7, 781), turning off the at least one LED chip (Peting: Fig. 7, 781), and holding the at least one LED chip at an operating state (Peting: Paragraph [0158-159]).

In regards to claim 7. Peting in view of Kuwabara discloses The LED package of claim 6, wherein the active electrical element (Peting: Fig. 7, 760 & Paragraph [0136-137] and Fig 11a, 1150-1 to 1150-N and Fig. 14, 1450-1 to 1450-64 and Fig. 15-16) is configured to initiate a second event signal (Peting: Paragraph [0172-173] “The clocking and data extractor block 730 may then switch to a new frequency and assert a resynchronize signal. This action will reset any possible frame locks that might have been started and start the frame detection logic of the descrambler unit 742 searching for a data frame once again”) when the counter (Kuwabara: Fig. 5, 33 and 32) reaches a second predetermined value (Kuwabara: Fig. 6a-b, Start of T91 to T96 & Paragraph [0010-17]).
In regards to claim 8. Peting in view of Kuwabara discloses the LED package of claim 7, wherein the second event signal (Kuwabara: Paragraph [0116-117] “counter reset signal”)comprises one or more of turning on the at least one LED chip (Peting: Fig. 7, 781 & Paragraph [0198 & 0150]), turning off the at least one LED chip (Peting: Paragraph [0158]), and holding the at least one LED chip at an operating state (Peting: Paragraph [0158-159]).
In regards to claim 9. Peting in view of Kuwabara discloses the LED package of claim 2, wherein an output of the counter (Peting: Fig. 7, 730 & Paragraph [0164-165]) is provided to a processing unit of the active electrical element (Peting: Fig. 7, 740 & Paragraph [0164-165]).
In regards to claim 11. Peting discloses the LED package of claim 2, wherein the counter (Peting: Fig. 7, 730 & Paragraph [0164-165]) is configured to be reset (Peting: Paragraph [0172-0173]) when one or more predetermined commands  (Peting: Fig. 2b, 292 & Paragraph [0143-145 & 0169 & 0058]) from the data stream (Peting: Fig. 2b, 291-295 & Paragraph [0171-173]) is received by the active electrical element (Peting: Fig. 7, 740 & Paragraph [0164-165]).
In regards to claim 12. Peting discloses the LED package of claim 11, wherein the one or more predetermined commands comprises an end of frame command (Peting: Fig. 2b, 292 & Paragraph [0143-145 & 0169 & 0058]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Kuwabara et al [US 2009/0201274 A1] as applied to claim 9 above, and further in view of Tanaka [US 2009/0230885 A1].
In regards to claim 10. Peting in view of Kuwabara discloses the LED package of claim 9, 
Peting in view of Kuwabara does not specify wherein the active electrical element comprises an overflow register that is configured to provide an overflow bit to the processing unit.
Tanaka discloses wherein the active electrical element (Fig. 2-3, 10) comprises an overflow register (Fig. 3, 12 & Paragraph [0017-18]) that is configured to provide an overflow bit to the processing unit (Fig. 3, 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element comprises an overflow register that is configured to provide an overflow bit to the processing unit for purpose of detecting overvoltage in lighting circuit to avoid catastrophic failure as disclosed by Tanaka (Paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844